DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16510822, entitled: IN-LINE CONNECTOR LOCKING SYSTEM, filed on 07/12/2019.  Claims 1-11 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (JP-2018174555, which corresponds to U.S. Pat. 11079043).
Regarding claim 1, Hattori discloses an in-line connector locking system, the system comprising: a first sleeve member 120 that includes an elongated hollow body having a first end, a second end, an inside diameter, and an outside diameter (as seen in Fig. 4); a second sleeve member 104 that includes an elongated hollow body having a first end, a second end, an 120 is complementary to an outside cross-sectional dimension of an in-line connector 109,112 having both a male plug 109 and a female socket 112 (as discussed in col. 5, lines 29-32), and the first sleeve member 120 is configured to be removably secured to the second sleeve member 104.
	Regarding claim 2, Hattori discloses the system, further comprising: a mounting clip 108 that is configured to removably engage the first sleeve member 120, the second sleeve member 104 and an external structure 600 (as seen in Fig. 7).
	Regarding claim 3, Hattori discloses the system, where the mounting clip 108 comprises: an elongated, generally U-shaped body having a flat bottom end 182, a curvilinear top end and a pair of resilient arms 180 extending away from the top end (as seen in Fig. 4).
	Regarding claim 4, Hattori discloses the system, where the curvilinear top end includes a cross sectional shape and dimension that is complementary to the cross-sectional shape and dimension of the second sleeve member 104 (as discussed in col. 5, lines 14-19).
Regarding claim 5, Hattori discloses the system, where a separation distance between the pair of resilient arms 180 is complementary to a width of the second sleeve member 104 (as seen in Fig. 4).
	Regarding claim 6, Hattori discloses the system, where the first sleeve member 120 is configured to be removably secured within the elongated hollow body of the second sleeve member 104 (as seen in Fig. 1).
114 that are positioned along the first sleeve member 120 (as seen in Fig. 4).
	Regarding claim 8, Hattori discloses the system, further comprising: a second plurality of threaded elements 140 that are positioned along the second sleeve member 104 (as seen in Fig. 4).
	Regarding claim 9, Hattori discloses the system, where the first plurality of threaded elements 114 and the second plurality of threaded elements 140 include complimentary dimensions and are configured to removably secure the first sleeve member 120 within the second sleeve member 104 via a twisting motion (as discussed in col. 4, lines 35-38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Aoki et al. (U.S. Pat. 6595473).
	Regarding claims 10 and 11, Hattori is discussed above, and fails to teach an elongated slit in the first sleeve member 120 or second sleeve member 104.  Aoki teaches a wire supporting system, having slits along the longitudinal direction of sleeve members 1,2.
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Hattori and Aoki et al., the Examiner submits the Notice of References Cited (PTO-892), which discloses additional supporting systems for cables.  US Pubs. 20120037416 to Chiou, 20130028569 to Kempeneers et al., and 20150083486 to Hill et al. disclose wire support systems comprising threaded sleeves and clamps, for securing the wires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        13-Aug-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632